DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendment filed on 11/3/21 has been entered.  Applicant amended claims 3, 4, 6-9, 11, 12.  Claims 1-12 are currently pending in this application.

Claim Objections
Claims 1- 12 are objected to because of the following informalities:  
In claim 1, line 1, “Wall-flow filter” needs to be changed to -- A wall-flow filter--.
In claim 1, “contiguous” needs to be changed to -- continuous --.
In claims 2-8, line 1, “Wall -flow filter” needs to be changed to  -- The wall-flow filter--.

-     In claim 9, line 1, “Method for” needs to be changed to  -- A method for --.
-     In claims 9-11, line 1, "a wall-flow filter” needs to be changed to -- the wall-flow filter --.
-     In claim 10, line 1, “Method for” needs to be changed to  -- The method for --.
-     In claim 11, line 1, “Use of” needs to be changed to  -- An use of --.
-     In claim 11, line 1, "a wall flow filter” needs to be changed to -- the wall flow filter --.
-     In claim 12, line 1, “Use according” needs to be changed to  -- The use according --.
-     In claim 12, line 4, “the group” needs to be changed to – a group --.
-     In claim 12, line 3, “the filter” needs to be changed to – the wall-flow filter --.
-     In claim 12, lines 4, 5, “nitrogen oxide storage catalyst, SCR catalyst, three-way catalyst, and diesel oxidation catalyst” needs to be changed to – a nitrogen oxide storage catalyst, a SCR catalyst, a three-way catalyst, and a diesel oxidation catalyst --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites the limitation "the amount of powder”.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 1 recites the limitation "the length”.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 2 recites the limitation "the inlet side”.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 2 recites the limitation "the outlet side”.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 2 recites the limitation "the input channel”.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 6 recites the limitation "the d90 value of the volume related q3 particle size”.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 6 recites the limitation " the average volume related q3 particle size ”.  There is insufficient antecedent basis for this limitation in the claim.

-Claim 6 recites the limitation "the d10 value of the volume related q3 particle size ”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the d10 value of the number-related q0 particle size”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “sucked into a filter” which renders claim indefinite since it is unclear that “ a filter” is the same or different with the wall-flow filter as recited in claim 1.
Claims 3-5, 7, 8, 10-12 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

- Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
-Claim 7 recites “the powder is catalytically active” which contradicts the subject matter of claim 1 (non-catalytically coated filter with a dry powder) upon which it depends.




Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1; 4; 8; 9; 10; 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 8; 2; 10; 11; 12; 3, respectively, of copending Application No. 17/045,860 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claims 1; 4; 8; 9; 10; 12 are contained in the claims 1, 7 and 8; 2; 10; 11; 12; 3 of the copending application 17/045,860 with the exception of a non-catalytically coated filter.  It is known in the art that a filter can be catalytically coated or non-catalytically coated for its purpose, so it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use a non-catalytically coated filter in the reference application since both filters are useful to remove the particulate matters in the exhaust gas of an internal combustion engine, and the use of the non-catalytically coated filter in the exhaust system of reference application to reduce particulate matters in the exhaust gas would be well within the level of ordinary skill in the art.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication from the examiner should be directed
to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can
normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http:/Awww.uspto.gov/interview practice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number
for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747